    Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



MATTHEW CHARLES SCHLOBOHM,

                                Plaintiff,

            v.                                         CASE NO. 19-3231-SAC

M.J. LOPEZ, et al.,

                                Defendants.


                      NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee1, proceeds pro se and seeks

leave to proceed in forma pauperis.

                 The motion to proceed in forma pauperis

      This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee in installment payments

taken from his prison trust account when he “brings a civil action

or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant to

§ 1915(b)(1), the court must assess, and collect when funds exist,
an initial partial filing fee calculated upon the greater of (1) the

average monthly deposit in his account or (2) the average monthly

balance in the account for the six-month period preceding the filing

of the complaint. Thereafter, the plaintiff must make monthly payments

of twenty percent of the preceding month’s income in his institutional

account. § 1915(b)(2). However, a prisoner shall not be prohibited

from bringing a civil action or appeal because he has no means to pay
the initial partial filing fee. § 1915(b)(4).

1 Plaintiff submitted a notice of change of address to the clerk of the court, and
it appears he is no longer incarcerated.
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 2 of 10




     The Court has examined the financial statement submitted by

plaintiff and grants leave to proceed in forma pauperis. The Court

does not assess an initial partial filing fee, but plaintiff will

remain obligated to pay the $350.00 filing fee.

                        Nature of the complaint

     The complaint names as defendants M.J. Lopez, a deputy at the

Wyandotte County Jail (WCJ); Donald Ash, Sheriff of Wyandotte County;

Larry Roland, Undersheriff; (fnu) Fewell, jail administrator; (fnu)

Patrick, major at the WCJ; E. Wilson, programs coordinator at the WCJ;

and Sarah Toff, programs manager at the WCJ.

     In Count 1, plaintiff alleges an illegal search and seizure and

a violation of due process, stating that on October 28, 2019, defendant

Lopez searched plaintiff’s legal mail and neither returned it nor

replaced the paper.

     In Count 2, he alleges a violation of due process as well as

violations of the Fifth, Sixth, Eighth, and Fourteenth Amendments,

stating that due process is almost nonexistent for pretrial detainees

at the WCJ, and that on October 28, 2019, defendant Patrick visited
plaintiff in “the hole” after he was placed there without due process

except for “a perfunctory meeting” with defendant Patrick. He alleges

a “departmental disdain for due process” flows from defendant Ash to

defendant Roland, to Major Patrick, to defendant Fewell and to their

subordinates.

     On October 17, 2019, defendant Lopez conducted a shakedown of

plaintiff’s cell, which plaintiff alleges was done in retaliation due

to his filing of grievances. Plaintiff states defendant Lopez accused
him of having unauthorized medication and imposed a 7-day lockdown,

during which he was allowed to leave his cell only for meals.
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 3 of 10




     Plaintiff states that on October 23, 2019, he was called to the

medical unit. Believing that defendant Lopez would search his cell

in his absence, plaintiff took a folder of legal mail with him. Lopez

saw the folder, ordered him to stop, and told him he could not go to

the medical unit with the folder. As a result, plaintiff declined to

report to the medical unit. During the same encounter, he told

defendant Lopez that another prisoner had stolen his radio. He states

that defendant Lopez did nothing to recover his property. Plaintiff

also alleges that prices in the WCJ commissary are higher than prices

for comparable goods in public stores and that prisoners in the jail

often spend uninterrupted periods with a cellmate in a cell designed

for a single occupant. He also appears to complain that he was not

appointed counsel in a criminal action.

     In Count 3, plaintiff alleges a denial of access to the court

and to legal materials. He states that on October 30, 2019, defendant

Wilson, after reading plaintiff’s letter to the ACLU, told plaintiff

he would not be allowed to send it using legal mail. He states that

defendants Wilson and Toff made it clear they had read the letter,
and that defendant Wilson refused to make a copy of the letter for

inclusion in the present action. As a result, plaintiff was required

to choose between sending the letter in his last remaining envelope

or retaining it for use as an exhibit.

     Plaintiff also claims that defendants Ash, Roland, Fewell and

Patrick have implemented a policy of using tablets as the sole means

of access to a law library. He complains they provide no legal aid

or assistance to prisoners, and that they withhold library access.
     Plaintiff seeks monetary damages.

                                Screening
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 4 of 10




     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above
the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 5 of 10




plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the    line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247
(citing Twombly at 1974).

                                  Discussion

                                   Motions

     Plaintiff has filed a motion to amend the complaint (Doc. 5) which

expands his request for monetary damages and a motion to appoint

counsel (Doc. 9).

     Under Fed. R. Civ. P. 15(a)(1)(A), a party may amend its pleading

once as a matter of course within 21 days after serving it. No service
has been ordered in this matter, and the Court grants the motion to

amend.
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 6 of 10




      Plaintiff’s motion to appoint counsel seeks counsel to assist

him   in   developing   unspecified   additional     claims.    There   is    no

constitutional right to the appointment of counsel in a civil matter.

Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

The party seeking the appointment of counsel has the burden to convince

the court that the claims presented have sufficient merit to warrant

the appointment of counsel. Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the movant] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at

1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

The Court should consider “the merits of the prisoner’s claims, the

nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.”
Rucks, 57 F.3d at 979. Having considered the complaint, the Court

declines to appoint counsel. The claims presented do not appear to

be unusually complex, and plaintiff appears to be able to clearly

present his arguments.

                            Access to the courts

      Plaintiff’s claims in Counts 1 and 3 concerning the search and

seizure of his legal mail appear to involve defendants’ review of a

letter plaintiff wrote to the ACLU to determine whether plaintiff was
entitled    to   indigent   legal   postage.   The   Court     construes     the

allegations to assert that defendants denied him access to the courts
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 7 of 10




when they concluded the letter addressed to the ACLU did not qualify

for free postage, a decision that required plaintiff to either use

his last envelope for the mailing or to retain the letter as an exhibit

for this action. He elected to mail the letter.

     As a detainee, plaintiff was “entitled to meaningful, but not

total or unlimited access to the courts.” Peoples v. CCA Det. Ctrs.,

422 F.3d 1090, 1107 (10th Cir. 2005). To state a claim for relief,

plaintiff “must demonstrate actual injury from interference with his

access to the courts” by showing that defendants “frustrated or

impeded his efforts to pursue a nonfrivolous legal claim concerning

his conviction or his conditions of confinement.” Gee v. Pacheco, 627

F.3d 1178, 1191 (10th Cir. 2010)(citing Lewis v. Casey, 518 U.S. 343,

351-55 (1996)). Here, even assuming the letter to the ACLU is

appropriately considered as legal mail, plaintiff cannot show actual

injury because he had the means to mail the letter and did so. See

Tijerina v. Patterson, 543 F. App'x 771, 774 (10th Cir. 2013)

(“[Plaintiff] failed to show an actual injury resulting from the

defendant’s refusal to provide him with more ... paper” because,
despite the prison’s denial of paper, the plaintiff filed the intended

brief).

     Plaintiff’s claim that legal access is provided by tablets is

insufficient to state a claim for relief. He does not suggest any

factual basis why this method of providing access to resources is

inadequate, nor does he explain how this caused any actual injury.

                               Due process

     In Count 2 of the complaint, plaintiff claims he was denied due
process incident to his placement in segregation because he was given

only a “perfunctory meeting” with defendant Patrick. He also complains
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 8 of 10




of a general disdain for due process in the WCJ, that his cell was

searched in retaliation for his use of the grievance procedure, that

commissary prices are too high, and that prisoners are housed with

cellmates who may be dangerous. Finally, he appears to claim that a

7-day lockdown for possession of unauthorized medication violated his

rights.

      Because plaintiff is a pretrial detainee, his claims concerning

his conditions of confinement are considered under an objective

standard under the due process clause of the Fourteenth Amendment.

That provision “was intended to prevent government ‘from abusing [its]

power, or employing it as an instrument of oppression.... Its purpose

was to protect the people from the State[.]’” DeShaney v. Winnebago

Cty. Dep't of Soc. Servs., 489 U.S. 189, 196 (1989)(quoting Parratt

v. Taylor, 451 U.S. 527, 549 (1981)).

      Under     this    standard,   a   court      must   determine     whether    the

challenged condition of confinement “‘is imposed for the purpose of

punishment or whether it is but an incident of some other legitimate

governmental purpose.’” Khan v. Barela, 808 F. App’x 602, 606-07 (10th
Cir. 2020)(quoting Bell v. Wolfish, 441 U.S. 520, 538 (1979).

     Likewise, a prisoner’s conditions of confinement may violate due

process if the prisoner is subjected to an “atypical and significant

hardship … in relation to the ordinary incidents of prison life.” Sandin

v. Conner, 515 U.S. 472, 484 (1995).

     In examining claims concerning segregation, the Tenth Circuit

evaluates whether the placement is “atypical” by considering the

duration of the segregation and whether the prisoner’s confinement is
extended   as    a     result,   whether     the    segregated       confinement    is

indeterminate,       the   frequency    of   review       of   the   placement,    the
   Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 9 of 10




penological interest served by the segregation, and whether the

conditions in segregation are extreme. Estate of DiMarco v. Wyoming

Dept. of Corr., 473 F.3d 1334, 1342 (10th Cir. 2007).

     Here, it does not appear that plaintiff’s initial segregation was

so lengthy or so extreme as to violate due process. Next, plaintiff’s

claim of a general “disdain” for due process, his claim of retaliation,

and his claims concerning prices and celling practices are too vague

to state a claim for relief. Finally, because the 7-day lockdown was

based upon the discovery of unauthorized medication in plaintiff’s

cell, the conditions do not appear disproportionate or unreasonable

and do appear to support a legitimate penological purpose.

                          Order to Show Cause

     For the reasons set forth, the Court directs plaintiff to show

cause why this matter should not be dismissed for failure to state a

claim for relief. In the alternative, plaintiff may file an amended

complaint that provides additional factual support for the claims

presented.

     If plaintiff chooses to file an amended complaint, he should
consider that an amended complaint is not an addendum or supplement

to the original complaint but completely supersedes it. Therefore,

any claims or allegations not presented in the amended complaint are

no longer before the Court. Plaintiff may not simply refer to an

earlier pleading; instead, the complaint must contain all allegations

and claims that plaintiff intends to present in the action, including

those to be retained from the original complaint. Plaintiff must

include the case number of this action on the first page of the amended
complaint. Finally, plaintiff is advised that any portion of the

amended complaint that is not legible will not be considered by the
  Case 5:19-cv-03231-SAC Document 12 Filed 09/17/20 Page 10 of 10




Court.

     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s motions

to proceed in forma pauperis (Docs. 2 and 6) are granted. Plaintiff

remains obligated to pay the $350.00 filing fee.

     IT IS FURTHER ORDERED that plaintiff’s motion to amend the

complaint (Doc. 5) is granted.

     IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel

(Doc. 9) is denied.

     IT IS FURTHER ORDERED that plaintiff is granted to and including

October 19, 2020, to show cause why this matter should not be dismissed

or to file an amended complaint. The failure to file a timely response

may result in the dismissal of this matter for the reasons stated

without additional notice.

     IT IS SO ORDERED.

     DATED:   This 17th day of September, 2020, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
